Filed: September 17, 1998



 
IN THE SUPREME COURT OF THE STATE OF OREGON
JOHN CHASE and JAMES SAGER,



	Petitioners,





	v.







HARDY MYERS, Attorney



General, State of Oregon,



	Respondent.





(SC S45509)
	En Banc





	On petition to review ballot title.





	Argued and submitted September 9, 1998.





	Margaret S. Olney, Portland, argued the cause for

petitioners.  Paul B. Gamson, of Smith, Gamson, Diamond & Olney,

filed the petition.





	Janet A. Metcalf, Assistant Attorney General, Salem, argued

the cause for respondent.  Erika L. Hadlock, Assistant Attorney

General, Hardy Myers, Attorney General, and Michael D. Reynolds,

Solicitor General, filed the response.





	PER CURIAM





	Ballot title certified.  This decision shall become

effective in accordance with ORAP 11.30(10).







	PER CURIAM



	This is a ballot title review proceeding brought

pursuant to ORS 250.085(2).  Petitioners are electors who timely

submitted written comments concerning the content of the

Secretary of State's draft ballot title and who therefore are

entitled to seek review of the ballot title certified by the

Attorney General.  See ORS 250.085(2) (setting that standard).



	We have considered each of petitioners' arguments

concerning the ballot title certified by the Attorney General. 

We conclude that none of those arguments establishes that the

Attorney General's certified ballot title fails to comply

substantially with the standards for such ballot titles set out

in ORS 250.035(2)(a) to (d).  Accordingly, we certify to the

Secretary of State the following ballot title:



		MAKES FEDERAL INCOME TAXES FULLY DEDUCTIBLE ON     

OREGON TAX RETURNS
		RESULT OF "YES" VOTE:  "Yes" vote makes all

federal income taxes deductible on Oregon personal,

corporate income tax returns.





		RESULT OF "NO" VOTE:  "No" vote retains current

system limiting federal income tax deduction on Oregon

income tax returns.





		SUMMARY:  Under current Oregon law, personal

income tax payers, including individuals, may take

deduction for money paid in federal income tax;

deduction generally limited to $3000.  Currently,

corporations paying Oregon income tax do not get any

deduction for federal income tax.  Measure makes entire

amount of federal income tax paid by personal and

corporate income taxpayers a deduction on the

taxpayers' Oregon income tax returns.  Deduction

available in year federal taxes were paid.  Measure

effective in tax years starting on or after January 1,

2000.





	Ballot title certified.  This decision shall become

effective in accordance with ORAP 11.30(10).